James R. Cooper, Judge. The appellant in this civil case was married to the appellee, Jeanene Cottrill, in September 1977. On June 29, 1979, the appellee gave birth to Nathan Benac. The appellant was divorced from the appellee by a North Carolina divorce judgment dated July 30, 1982. On August 2, 1989, the State of Arkansas, through its child support enforcement unit, filed a complaint in the Chancery Court of Crawford County, Arkansas, seeking an order requiring the appellant to pay child support on behalf of Nathan Benac. (Ms. Cottrill had assigned her rights to support to the State of Arkansas pursuant to Ark. Code Ann. § 20-76-410 (1987)). In his answer, the appellant denied being the father of the child. Subsequently, he obtained counsel and filed a third-party complaint against Ms. Cottrill and he requested blood testing to determine paternity pursuant to Ark. Code Ann. § 9-10-108 (Repl. 1991). After a hearing, the chancellor found that Nathan’s paternity had been determined by the North Carolina court and that the issue was res judicata, ordered the appellant to pay child support, and denied his motion for blood testing. From that decision, comes this appeal. For reversal, the appellant contends that the chancellor erred in denying his motion for paternity blood testing. We do not agree, because we conclude that the chancellor properly determined that the issue of paternity had been decided in the North Carolina divorce action and was barred by the doctrine of res judicata.  The North Carolina judgment incorporated a finding that “ [t] here was one child born of the marriage, namely, Nathan Aaron Benac, born the 29th day of June, 1979. . . .” It has been generally held that, in the event of subsequent proceedings between a husband and wife, they are concluded by a finding or implication of paternity in a prior divorce or annulment decree. Annotation, Paternity Findings as Res Judicata, 78 A.L.R. 3d 846, 851 (1977). The facts of Withrow v. Webb, 53 N.C. App. 67, 280 S.E.2d 22 (1981), are similar to those presented in the case at bar. After entry of a divorce judgment incorporating a finding of paternity couched in language practically identical to that employed in the case at bar, the husband filed a motion seeking to require his ex-wife and child to submit to blood-group testing. The motion was denied, and the husband appealed. The North Carolina Court of Appeals affirmed the trial court’s ruling, holding that the issue of paternity was barred by res judicata by virtue of the finding in the divorce judgment, and that, because the issue of paternity was therefore not before the trial court, the statutorily-imposed obligation to order the parties to submit to blood-grouping tests never arose. Withrow, supra, 280 S.W.2d at 24.  We think it clear that the North Carolina courts would give res judicata effect to the finding of paternity in the divorce judgment in the case at bar, and we are required to do likewise under the constitutional command of full faith and credit. Pickle v. Zunamon, 19 Ark. App. 40, 716 S.W.2d 770 (1986). We hold that the issue of paternity was barred by res judicata, and that the chancellor did not err in denying the appellant’s motion for blood testing. Affirmed. Mayfield, J., dissents.